Citation Nr: 0639205	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed on a direct basis and as secondary to type II 
diabetes mellitus.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder with stress, 
claimed on a direct basis and as secondary to service-
connected disabilities. 

4.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease with angina.

5.  Entitlement to service connection for hearing loss.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1963. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).

Procedural history

In the May 2003 rating decision, the RO denied service 
connection for type II diabetes mellitus; anxiety disorder 
with stress; coronary artery disease with angina; vision 
loss, claimed as secondary to type II diabetes mellitus; and 
hearing loss.  
The veteran perfected an appeal as to those denials.

In November 2005, the veteran presented testimony at a 
hearing which was conducted at the RO by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
prepared and is associated with the veteran's VA claims 
folder.

Remanded issues

All of the issues except for entitlement to service 
connection for an eye disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Additional comment

The veteran has claimed that an in-service heart murmur was 
the initial manifestation of his currently claimed heart 
disability.  In a June 1996 rating decision, service 
connection was denied for a heart murmur.  The RO did not 
consider service connection for coronary artery disease in 
that rating decision.  

The RO denied the veteran's current claim for service 
connection for coronary artery disease with angina in the May 
2003 rating decision on a de novo basis, without reference to 
the previous denial of service connection for a heart murmur.  
The Board believes that this is the correct approach.  See 
Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) [a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be the same claim when it has not 
been previously considered.]


FINDING OF FACT

Competent medical evidence does not support a finding that 
the veteran currently has an eye disability other than 
refractive error.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for an eye disability, 
claimed on a direct basis and as secondary to type II 
diabetes mellitus.

The veteran is seeking service connection for an eye 
disability, both on a direct basis and claimed as secondary 
to type II diabetes mellitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in June 
2002 and July 2004, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
informed the veteran of the evidence necessary to establish 
direct service connection.  Moreover, the veteran was 
informed of the evidence necessary to establish secondary 
service connection in March and June 2005 supplemental 
statements of the case (SSOC's).  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the June 2002 VCAA letter to inform 
VA of medical evidence pertaining to his claimed disability 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the July 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.

As for evidence to be obtained by VA, the June 2002 VA letter 
told the veteran that VA would do the following: obtain 
evidence from VA and any other federal government agency; 
request private treatment records, if he completed a release 
form; obtain records from a VA facility, if he gave the RO 
the location and dates of treatment; and request statements 
from persons who have knowledge of the claimed conditions, if 
he provided complete names and mailing addresses.  See June 
2002 VCAA letter, page 2.  In the July 2004 letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  See the July 2004 VCAA letter, pages 2-3.

In the VCAA letters, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim of service connection for an eye disability was 
adjudicated by the RO in May 2003, after the June 2002 VCAA 
letter.  Therefore, the timing of the VCAA notice is not at 
issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim of service connection for an eye disability was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements. 

With regard to the service connection claim, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of the claim of service connection 
for an eye disability.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  In 
any event, the RO addressed elements (4) and (5) in March 
2006 and August 2006 Dingess letters.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes VA and 
private medical records, and records from the Social Security 
Administration, which will be described below.

The record documents VA's attempts to obtain the veteran's 
service medical records.  Although the veteran's 
representative asserted in a September 2005 statement that 
the attempts to obtain the service medical records were 
inadequate, it is apparent that these records have been lost, 
and appear to have been destroyed in a fire at the NPRC in 
July 1973.  Review of the veteran's claims file reveals 
several unsuccessful attempts by VA to locate those records; 
the most recent such attempt was made in July 2006.  None of 
these attempts indicated that the whereabouts of the missing 
records can reasonably be ascertained.  The veteran himself 
is not in possession of the records, nor does he know where 
they may be located.  It is clear that any additional efforts 
to obtain the veteran's service medical records would be 
fruitless.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In any event, as explained below, the outcome of this appeal 
as to the issue of service connection for an eye disability 
rests not on what occurred in service but rather the current 
existence, or more correctly lack thereof, of an eye 
disability for which service connection could be granted.  As 
to the other issues on appeal, there is competent medical 
evidence of current disabilities.  Therefore, unlike the 
issue of service connection for an eye disability, additional 
development by the service department is necessary for the 
other issues on appeal.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for an eye disability and that a 
medical opinion regarding the etiology of that claimed 
disability has not been obtained.  However, for reasons 
explained immediately below, such an examination and medical 
opinion are not necessary.  

As stated above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, as will be discussed in more 
detail below, the Board concludes that because the evidence 
does not show a current eye disability for which service 
connection could be granted, an examination or nexus opinion 
is not necessary to reach a decision on that claim.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
The duty to assist is not invoked, even under Charles v. 
Principi, 16 Vet. App. 370 (2002), where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Thus, under the circumstances presented in this case, a 
remand ordering a medical examination or a medical opinion 
with regard to the claim of service connection for an eye 
disability would serve no useful purpose.  Soyini, supra.  
Accordingly, the Board has determined that a medical 
examination and opinion are not necessary in the instant 
case.

As will be discussed below, the veteran's claim of 
entitlement to hearing loss is being remanded for a medical 
examination and nexus opinion.  The Board is doing so 
because, unlike the eye disability issue, there is in fact 
evidence of noise exposure in service and, more importantly, 
a current disability for which service connection could be 
granted which triggers the duty to obtain a nexus opinion 
under Charles.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  He has presented oral testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2006); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Congenital or developmental disabilities

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries within in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2006).  

Defects of form or structure of the eye of a congenital or 
developmental origin, such as presbyopia, will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  VA Adjudication Procedure Manual, 
M21-1, Part VA, para. 11.07.

In a single-judge memorandum decision, the Court noted that 
presbyopia is "a visual condition that becomes apparent 
esp[ecially] in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992) quoting Webster's 
Medical Desk Dictionary 573.  The Court added that giving 
that definition, it was reasonable to conclude that 
presbyopia is a refractive error.  See Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be 
cited "for any persuasiveness or reasoning it contains"].


Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and appear 
to be unavailable.  The RO tried several times to locate the 
veteran's service records but was not successful.  See Hayre, 
supra.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as discussed immediately below, the outcome of 
this issue is based on the lack of a current disability; 
service medical records are irrelevant.

With respect to Hickson element (1), current disability, the 
preponderance of the competent medical evidence does not show 
that an eye disability for which service connection could be 
granted in fact currently exists.  

A September 2004 VA optometry progress note reflects the 
following assessments - diabetes mellitus without diabetic 
retinopathy; and refractive error, presbyopia.  As has been 
discussed above, presbyopia is a refractive error for which 
service connection cannot be granted.  

In short, there is no competent medical evidence showing the 
existence of an eye disability for which service connection 
may be granted.

In the VCAA letters, the veteran was afforded the opportunity 
to identify or submit evidence showing that he has a current 
eye disability.  He did not identify or submit any such 
evidence.   See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]; see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [the duty to 
assist is not a one-way street].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of an eye 
disability, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of an eye 
disability for which service connection could be granted, 
service connection may not be granted.  Hickson and Wallin 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.  

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for a refractive error.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefit sought on 
appeal is accordingly denied.



Additional comment

As is discussed below, the claim of entitlement to service 
connection for type II diabetes mellitus is being remanded 
and therefore remains pending.  Thus, there has been no 
definitive conclusion drawn as to Wallin element (2), 
service-connected disability.  However, in the absence of 
Wallin element (1), a disability for which service connection 
may be granted, the claim for secondary service connection 
for an eye disability cannot be granted under any 
circumstances.  

The Board additionally observes that Wallin element (3), 
nexus, is also lacking.  The September 2004 medical record, 
which is the only pertinent medical record, specifically 
stated that diabetic retinopathy is not present.   

In short, even if service connection were to be granted for 
diabetes mellitus, the secondary service connection claim 
fails on the bases described above.

ORDER

Service connection for an eye disability, on a direct basis 
and as secondary to type II diabetes mellitus, is denied.










	(CONTINUED ON NEXT PAGE)





REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues must be remanded for further 
evidentiary development.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder with stress, 
claimed on a direct basis and as secondary to service-
connected disabilities. 

4.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease with angina.

Reason for remand

Service personnel records

The medical evidence reflects current diagnoses of 
cardiovascular disease, type II diabetes mellitus, anxiety 
and depression.  Thus, Hickson element (1) has arguably been 
met.  The question which must be answered is the relationship 
between these current disabilities and the veteran's military 
service.

The veteran alleges that he had chest pain, rheumatic fever 
with a heart murmur, and high blood sugar in service.  The 
veteran also testified that in service he was regularly given 
Article 15's for failure to obtain medical treatment.  He 
also appears to contend that behavior which led to the 
Article 15's constituted psychiatric symptomatology.   

As noted above, the veteran's service medical records are 
unavailable.  The Board is of course cognizant of this fact 
and of VA's heightened duty under such circumstances. 

The veteran, in essence, is asserting that his service 
personnel records would show the existence of the medical 
conditions in service for which he is seeking service 
connection, as well as evidence of in-service psychiatric 
symptomatology.  Under the somewhat unusual circumstances 
here presented, the Board concludes that the duty to assist 
includes obtaining the veteran's service personnel records.

The Board additionally observes that the veteran's 
psychiatric claim is on both a direct and a secondary basis.  
With respect to the secondary service connection claim, there 
are currently no service connected disabilities.  Thus, 
resolution of that matter is contingent upon a grant of 
service connection for some disability. 

5.  Entitlement to service connection for hearing loss.

Reason for remand

VA examination 

A report of a July 2002 private physical examination reveals 
a diagnosis of hearing loss.  Hickson element (1) has 
therefore arguably been met.  With respect to in-service 
incurrence of injury, the veteran has asserted that he had 
hazardous noise exposure in service.  The veteran's DD Form 
214 reflects that he was a jet aircraft mechanic.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown to be sufficient to satisfy Hickson 
element (2).

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In light of the current diagnosis of hearing loss and 
evidence showing in-service noise exposure, the Board 
believes that a medical examination to determine the current 
existence, severity and etiology of any hearing loss is 
necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the National 
Personnel Records Center or other 
appropriate repository and obtain the 
veteran's service personnel records.  Any 
such service personnel records should be 
associated with the veteran's claims 
folder.

2.  VBA should then review the veteran's 
service personnel records to determine 
whether they provide evidence showing 
that the veteran had symptomatology 
associated with a cardiovascular disorder 
and diabetes mellitus, such as chest 
pain, rheumatic fever, a heart murmur, 
and high blood sugar.  VBA should also 
determine whether the service personnel 
records provide evidence of in-service 
psychiatric symptomatology.

3.  If, and only if, the service 
personnel records show that the veteran 
had symptomatology associated with a 
cardiovascular disorder, such as chest 
pain, rheumatic fever, or a heart murmur, 
VBA should arrange for review of the file 
by an appropriately qualified physician.  
The reviewer should provide an opinion as 
to whether the veteran's current 
cardiovascular disorder is as least as 
likely as not related to his military 
service.  If the reviewer deems it to be 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing to determine the existence and 
nature of any current cardiovascular 
disorder.  The reviewing physician should 
provide an explanation for the opinion.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  If, and only if, the service 
personnel records show that the veteran 
had symptomatology associated with 
diabetes mellitus, such as high blood 
sugar, VBA should arrange for review of 
the file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to whether the veteran's 
current diabetes mellitus is as least as 
likely as not related to the veteran's 
active service.  If the reviewer deems it 
to be necessary, the veteran should 
undergo physical examination and/or 
diagnostic testing to determine the 
existence and nature of any current 
diabetes mellitus.  The reviewing 
physician should provide an explanation 
for the opinion.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

5.   With respect to the claim of 
entitlement to a psychiatric disability, 
if additionally received evidence 
provides a reasonable basis for 
substantiating the claim, VBA should take 
appropriate developmental action,  such 
as scheduling a psychiatric examination 
or obtaining a psychiatric opinion in 
light of any information noted in the 
service personnel records showing 
evidence of in-service psychiatric 
symptomatology.  If the direct service 
connection claim is not granted, and if 
service connection is granted for a 
physical disability, VBA should undertake 
any additional development if deems 
necessary with regard to the claim of 
secondary service connection for a 
psychiatric disability, to include 
obtaining a psychiatric evaluation and/or 
nexus opinion..

6.  VBA should schedule the veteran for 
an audiological examination to determine 
the existence and etiology of any hearing 
loss.  The audiologist should provide an 
opinion as to whether any hearing loss 
found is as least as likely as not 
related to the veteran's military 
service, including in-service noise 
exposure.  The examiner should provide an 
explanation for any opinion rendered.  
The report of the audiological 
examination should be associated with the 
veteran's VA claims folder.

7.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


